Citation Nr: 1513828	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with intermittent right radiculitis, prior to January 11, 2012.

2.  Entitlement to an initial evaluation in excess of 20 percent for DDD of the lumbar spine with intermittent right radiculitis, since January 11, 2012.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1980 to February 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for a low back disability and assigned a 0 percent evaluation effective February 2, 1994, the day following separation from service.  A 10 percent evaluation was assigned effective from July 5, 2000.  The Veteran appealed the evaluations assigned for both stages.

In a February 2006 Board decision, the 10 percent evaluation was made effective February 2, 1994, but an evaluation in excess of that rating, for any time period, was denied.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in May 2007, on the basis of a Joint Motion for Partial Remand, vacated and remanded that portion of the Board's decision denying an evaluation in excess of 10 percent.  

Following a September 2007 remand for additional development, the Board in May 2008 again denied an evaluation in excess of 10 percent for the low back disability, and the Veteran again appealed to the Court.  In an April 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the matter for further development.  The Board then in turn remanded the appeal to the Agency of Original Jurisdiction (AOJ) for actions in compliance with the CAVC's order.  

During the processing of that remand, the AOJ determined in a February 2013 rating decision that an increased 20 percent initial evaluation for the low back was warranted effective January 11, 2012.  As this was not a grant of the maximum allowable benefit for either period of evaluation, the appeal was deemed to continue with regard to both stages.  AB v. Brown, 6 Vet. App. 35 (1993).  The matters were then both returned to the Board in May 2013, at which time increased evaluation of the low back disability for either stage was denied.

The Veteran appealed these denials to the Court, which in a May 2014 Memorandum decision vacated the Board's decision and remanded the evaluation questions to the Board.  

The Board notes that in the February 2013 rating decision, the AOJ also granted service connection for left leg radiculopathy as secondary to the low back disability, as assigned a 10 percent evaluation effective January 11, 2012.  The Veteran has not expressed disagreement with any aspect of this decision, and hence it is not considered to be on appeal.  Though neurological manifestations may be considered part and parcel of the evaluation for spine disabilities under the current Rating Schedule, here VA has bifurcated the claims, and placed the Veteran on notice of his appeal rights with regard to the left leg.  Tyrues v. Shinseki,732 F.3d 1351 (2013).  He has not availed himself of such, and VA has taken no action which might indicate to him that such issue is on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

Further, the Board is aware that a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU entitlement was granted here effective April 13, 2005; prior to that date the Veteran was substantially gainfully employed, and actually working, as a janitor with the United States Postal Service (USPS).  Accordingly, no claim for TDIU is inferred for the period prior to April 13, 2005.

While the Veteran testified at an October 1999 hearing before a Veterans Law Judge, such was in connection with the claim of service connection.  A transcript of that testimony is associated with the claims file.  The Veteran did make a request for a Board hearing in connection with his current appeal, but later withdrew all such requests.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to January 11, 2012

In the Court's April 2010 decision, the Board was directed to take appropriate steps to obtain employment and medical records from the United States Postal Service (USPS), the Veteran's former employer.  However, the subsequent Board remand requested only records regarding use of sick leave, and not medical records.  The Board learned that all records had been transferred to the Office of Personnel Management (OPM), which did supply the record of sick leave.  No medical records have yet been requested.

Further, an August 2005 letter from OPM indicates approval of disability retirement, and also indicates that the Veteran was required to file a disability benefits claim with the Social Security Administration (SSA).  Any OPM or SSA disability determination, and the supporting documentation, may include records and findings relevant to the current appeal.  On remand, appropriate steps to secure those records, or a certification that they are not available, is required.  38 C.F.R. § 3.159(c)(2).

Since January 11, 2012

In May 2013, the Board issued a decision which in pertinent part denied a rating in excess of 20 percent for DDD of the lumbar spine since January 11, 2012.  In September 2013, in the course of prosecuting his pro se appeal to the CAVC, the Veteran submitted copies of March 2013 VA treatment records showing that he received another lumbar epidural steroid injection, consistent with the treatment reflected in many prior records considered by the Board.  This particular injection was not known to the Board at the time of the May 2013 decision; only records through February 2013 were a part of the file, in Virtual VA.  While VA records are considered to be constructively of record and VA is charged with knowledge of their contents when they could reasonably be expected to be part of the record, Bell v. Derwinski, 2 Vet. App. 611 (1992), there is no mechanism in place to automatically promptly forward updated VA records to the Board.  Such forwarding would, for cases perfected prior to February 2013, likely unconscionably slow the appellate process, as waiver of initial AOJ consideration of such would have to be sought.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Of course, if the Board is made aware of the existence of updated VA records which are or may be relevant to the claim, appropriate steps to associate such are made.

Here, the Veteran submitted his most current records as an example of his reported pain levels, consistent with that reported in prior records and statements, as he stated in his Informal Brief, Response 3.  As they are cumulative and duplicative of other evidence of record, they would not of themselves required remand for additional development.

However, as there is now an indication of ongoing treatment since early 2013 which may include potentially relevant records, remand is required to secure them.

Accordingly, the case is REMANDED for the following action:

1.  Contact OPM and request a copy of the disability determination referred to in August 2005 correspondence, as well as all supporting documentation.

If the records are not available, such must be certified by the custodian in writing, and proper steps to inform the Veteran followed.

2.  Contact SSA to determine whether there has been any disability determinations for this Veteran; if so, request copies of all pertinent SSA records and supporting documentation, related to the Veteran's status.

If the records are not available, such must be certified by the custodian in writing, and proper steps to inform the Veteran followed.

3.  Associate with the claims file the Veteran's VA treatment records from the Central Arkansas Health Care System, and any other VA facility identified by the Veteran or in the record, for the period of February 2013 to the present.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




